Citation Nr: 1034424	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-01 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for a disability manifested by 
chronic fatigue.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977 and 
January 1991 to May 1991, which included active service in the 
Southwest Asia theater of operations from February 1991 to May 
1991.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

When this issue was most recently before the Board in February 
2010, it was remanded to the originating agency for further 
development.  The case has been returned to the Board for further 
appellate action.


REMAND

There is some evidence in the record indicating that the 
Veteran's chronic fatigue is related to his joint pain.  In light 
of the Board's decision granting service connection for the 
Veteran's joint pain, the Board determined that the originating 
agency should address whether service connection is warranted for 
chronic fatigue on a secondary basis before the Board decides the 
chronic fatigue issue.  In February 2010, the Board remanded the 
Veteran's claim and instructed the originating agency to address 
whether service connection is warranted for chronic fatigue on a 
secondary basis.  

The record reflects that the originating agency readjudicated the 
Veteran's claim the April 2010 supplemental statement of the case 
(SSOC), but failed to address whether service connection is 
warranted on a secondary basis.

The U. S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary and failure to 
comply with the terms of a remand necessitates another remand for 
corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake any 
development it determines to be warranted.

2.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for service 
connection for chronic fatigue.  In doing so, 
it should specifically address whether 
service connection is warranted for the 
disability on a secondary basis under 38 
C.F.R. § 3.310(a) (2006).  The amended 
version of the regulation should not be 
applied because it is less favorable to the 
Veteran and his claim was filed prior to the 
effective date of the amended criteria.  If 
the benefit sought on appeal is not granted 
to the Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued, and 
the Veteran and his representative should be 
afforded the requisite opportunity to respond 
before the claims folders are returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran unless he is otherwise 
notified, but the Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


